DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2006/0230729 to Tabrizi et al.
Regarding Claim 9, Tabrizi et al disclose a device for a friction brake (see Figures 2-4 and paragraph 0014) having all the features of the instant invention including:  a collection container 30 (see Figure 4), wherein brake particles 4 in an airflow coming from the friction brake are filterable by the device (via element 40) and wherein the brake particles are collectable in the collection container 30 (see Figure 4 and paragraphs 0014 and 0015), wherein collected brake particles 4 in the collection container 30 are processable by the device such that an amount of respirable brake particles in the collected brake particles is reduced (see paragraph 0006 and 0016).
Regarding Claim 10, Tabrizi et al further disclose that the collected brake particles 4 are mixable with a liquid 30/34 by the device in order to reduce the amount of respirable brake particles (see Figure 4 and paragraph 0015).
Regarding Claim 11, Tabrizi et al further disclose that the collected brake particles 4 are subjectable to a pressure by the device to compress the collected brake particles 4 at least partially (see paragraphs 0014 and 0015) to form a clump in order to reduce the amount of respirable brake particles 4 (see Figure 4 and the clump of particles 4 at the bottom of the container 30).
Regarding Claim 12, Tabrizi et al disclose a friction brake (see Figures 2-4 and the brakes that are inherently present in wheels 20a-20d) having all the features of the instant invention including:  a brake disk (inherently present in each wheel 20a-20d) and a brake caliper (also inherently present in each wheel 20a-20d) which at least partially surrounds the brake disk and which has a brake pad (inherently present in each wheel 20a-20d), wherein the brake disk and the brake pad are configured such that, during frictional contact between the brake disk and the brake pad, substantially no respirable brake particles 4 and/or substantially only non-respirable brake particles 4 are emitted by the brake disk and/or by the brake pad (see paragraphs 0014 and 0015 and Figures 2-4).
Regarding Claim 13, Tabrizi et al further disclose that the brake disk and the brake pad are adapted to one another such that, during frictional contact between the brake disk and the brake pad, substantially no respirable brake particles 4 and/or substantially only non-respirable brake particles 4 are generated (i.e., particles 4 collected in container 30 via vacuum source 14 and ducts 12a-12d as discussed in paragraph 0014).
Regarding Claims 15 and 16, see Claims 9 and 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2006/0230729 to Tabrizi et al in view of PG Publication No. 2012/0067206 to Lupica et al.
Regarding Claim 14, Tabrizi et al disclose most all the features of the instant invention as applied above, except for the brake disk and/or the brake pad comprising and/or containing a material by which a clumping and/or an agglomeration of respirable brake particles is effected in order to generate non-respirable brake particles from respirable brake particles.
Lupica et al are relied upon merely for their teachings of a friction brake device having a brake pad 11 comprising an agglomeration of respirable brake particles (in channels 21 and 23 as shown in Figure 2) effected in order to generate non-respirable brake particles from respirable brake particles (see paragraphs 0049 and 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake pad of Tabrizi et al to comprise a material by which an agglomeration of respirable brake particles is effected in order to generate non-respirable brake particles from respirable brake particles as taught by Lupica et al in order to better filter harmful non-respirable brake particles from the atmosphere/environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2007/0000740 to Raab and U.S. Patent No. 10,605,316 to Kunzler et al both disclose friction brakes and/or devices for friction brakes similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        12/13/22